                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:20-cv-00170-MR

FREDERICK PRATT,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
JOHN ROBBINS, et al.,            )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 6].

I.   BACKGROUND

     Pro se Plaintiff Frederick Pratt (“Plaintiff”) is a North Carolina state

inmate   currently incarcerated    at   Alexander    Correctional   Institution

(“Alexander”) in Taylorsville, North Carolina. He filed this action on October

19, 2020, pursuant to 42 U.S.C. § 1983, naming as Defendants John

Robbins, identified as a Sergeant at Alexander; John Delozier, identified as

a Correctional Officer at Alexander; Stephanie Miller, identified as a

Lieutenant and Unit Manager at Alexander; and John Hernandez, identified

as the Superintendent of Alexander. [Doc. 1 at 2-3].



         Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 1 of 8
      Plaintiff alleges that the following occurred between 3:00 p.m. on April

11, 2020 and 2:00 a.m. on April 12, 2020. [Id. at 5].

             Sgt. Robbins and Officer Delozier slammed me face
             first on the concrete floor while handcuffed and
             restrained. Video footage also shows these officers
             slam my chin repeatedly into the floor while choking
             and kneeling on my neck. Stephanie Miller then gave
             these officers orders to put me in Full Restraints for
             8 hrs. in cell C-37 on Lower Red. During these 8 hrs.
             I was denied the use of toilet, perform hygein [sic] to
             get blood off my face and medical staff supervision.
             I was also housed improperly where I faced
             substantial risk of harm from arrival 7-2-19 till this
             assault occurred. Video footage verifies all issues of
             material facts listed.

[Id.]. Plaintiff alleges that these events violated his rights under the Eighth

and Fourteenth Amendments, the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12101, et seq., and “Excessive Force laws.”1 [Id. at 3].

      For injuries, Plaintiff claims he suffered various physical injuries and

that he is being treated for post-traumatic stress disorder and anxiety from

the alleged use of force. [Id. at 5].

      For relief, Plaintiff seeks compensatory and punitive damages. [Id.].




1
 It appears that Plaintiff’s claim based on violation of his Eighth Amendment rights and
“excessive force laws” are one in the same and will be treated as such.
                                           2

         Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 2 of 8
II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).




                                         3

          Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 3 of 8
III.   DISCUSSION
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       A.      Eighth Amendment

       The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. CONST. amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312,

319 (1986). To establish an Eighth Amendment claim, an inmate must

satisfy both an objective component–that the harm inflicted was sufficiently

serious–and a subjective component–that the prison official acted with a

sufficiently culpable state of mind. Williams v. Benjamin, 77 F.3d 756, 761

(4th Cir. 1996). In adjudicating an excessive force claim, the Court must

consider such factors as the need for the use of force, the relationship

between that need and the amount of force used, the extent of the injury

inflicted, and, ultimately, whether the force was “applied in a good faith effort

to maintain or restore discipline, or maliciously and sadistically for the very

purpose of causing harm.” Whitley, 475 U.S. at 320-21.




                                         4

            Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 4 of 8
      Furthermore, the Supreme Court has made clear that “[a]n inmate who

is gratuitously beaten by guards does not lose his ability to pursue an

excessive force claim merely because he has the good fortune to escape

without serious injury.” Wilkins v. Gaddy, 130 S. Ct. 1175, 1178-79 (2010).

      Taking Plaintiff’s allegations as true for the purposes of this initial

review and drawing all reasonable inferences in his favor, Plaintiff states an

Eighth Amendment claim against Defendants Robbins, Delozier, and Miller.

      B.      Fourteenth Amendment

      Plaintiff does not allege how he believes his Fourteenth Amendment

rights were violated and the Court sees nothing in Plaintiff’s allegations from

which it may reasonably infer such a claim. This claim will, therefore, be

dismissed without prejudice.

      C.      ADA

      While the ADA does apply to state prisons, see Pennsylvania Dep’t of

Corr. v. Yeskey, 524 U.S. 206, 210 (1998) (holding that the ADA applies to

state prisons), Plaintiff has failed to allege how his rights thereunder were

violated. And, again, the Court sees nothing from which it may reasonably

infer such a claim. This claim, therefore, will also be dismissed without

prejudice.




                                        5

           Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 5 of 8
      D.      Defendant Hernandez

      Because Plaintiff makes no allegations against Defendant Hernandez,

the Superintendent of Alexander, it appears that Plaintiff’s claim against him

is based on supervisor liability. To establish liability under 42 U.S.C. § 1983,

however, a plaintiff must show that the defendant “acted personally” to cause

the alleged violation. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir.

1977) (citation omitted). As such, the doctrine of respondeat superior does

not apply in actions brought under § 1983. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978). Accordingly, Plaintiff has failed to state a

claim against Defendant Hernandez, and he will be dismissed as a

Defendant in this matter.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendants Robbins, Delozier, and Miller for violation of

Plaintiff’s Eighth Amendment rights survives initial review. Plaintiff, however,

has failed to state claims under the Fourteenth Amendment or the ADA and

these claims will be dismissed without prejudice. Plaintiff has also failed to

state a claim against Defendant Hernandez, and he will be dismissed.




                                        6

           Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 6 of 8
                                    ORDER

      IT IS, THEREFORE, ORDERED that all claims asserted in this matter

as to all Defendants are hereby DISMISSED without prejudice for failure to

state a claim, with the exception of the Eighth Amendment claim against

Defendants Robbins, Delozier, and Miller, which is allowed to pass initial

review.

      IT IS FURTHER ORDERED that Defendant John Hernandez is hereby

DISMISSED as a Defendant in this matter for failure to state a claim.

      Local Rule 4.3 sets forth a procedure to waive service of process for

current and former employees of the North Carolina Department of Public

Safety (“NCDPS”) in actions filed by North Carolina State prisoners. In light

of the Court’s determination that this case passes initial review, the Court will

order the Clerk of Court to commence the procedure for waiver of service as

set forth in Local Civil Rule 4.3 for Defendants Robbins, Delozier, and Miller,

who are alleged to be current or former employees of NCDPS.

      IT IS, THEREFORE, ORDERED that Clerk of Court shall commence

the procedure for waiver of service as set forth in Local Civil Rule 4.3 for

Defendants Robbins, Delozier, and Miller, who are alleged to be current or

former employees of NCDPS.




                                        7

          Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 7 of 8
IT IS SO ORDERED.          Signed: December 7, 2020




                                8

  Case 5:20-cv-00170-MR Document 7 Filed 12/08/20 Page 8 of 8
